
	

113 HR 4588 IH: Protecting the Rights of Musicians Act
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4588
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mrs. Blackburn (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to deny the right to grant retransmission consent to a
			 television broadcast station if an AM or FM radio broadcast station
			 licensed to the same licensee transmits a sound recording without
			 providing compensation for programming.
	
	
		1.Short titleThis Act may be cited as the Protecting the Rights of Musicians Act.
		2.Effect of certain radio transmissions on right to grant television retransmission consentSection 325(b)(2) of the Communications Act of 1934 (47 U.S.C. 325(b)(2)) is amended—
			(1)in subparagraph (D), by striking or at the end;
			(2)in subparagraph (E), by striking the period at the end and inserting ; or; and
			(3)by inserting after subparagraph (E) the following:
				
					(F)to retransmission of the signal of a television broadcast station if the licensee of such station
			 is also the licensee of an AM or FM radio broadcast station and, during
			 the term of the license for such television broadcast station in which
			 such retransmission occurs, such licensee has transmitted a sound
			 recording over such radio station without providing compensation for all
			 programming carried over the signal..
			
